Barrett, J.
There can be no doubt that the defendants are entitled to-costs. The offer expressly included interest on $1,500 from.March 30,1884, to the date of the service of the offer, August 9, 1889. Thus the sum actually offered, even without interest thereafter, considerably exceeded the-amount for which the verdict was directed. But I am constrained to deny an extra allowance upon the authority of Magnin v. Dinsmore, 47 How. Pr. 11. I cannot find any case questioning the rule there laid down, though it. *565certainly seems unjust that the party successful in the real controversy cannot have adequate compensation. The motion must therefore be denied, but without costs.